 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
 
 
EXHIBIT 10.1
 
2011 STOCK OPTION PLAN
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
HEALTHY FAST FOOD, INC.
2011 STOCK OPTION PLAN


1.           Purpose; Effectiveness of the Plan.


 
(a)
The purpose of this Plan is to advance the interests of the Company and its
stockholders by helping the Company obtain and retain the services of employees,
officers, consultants, and directors,  upon whose judgment, initiative and
efforts the Company is substantially dependent, and to provide those persons
with further incentives to advance the interests of the Company.



 
(b)
This Plan will become effective on the date of its adoption by the Board,
provided the Plan is approved by the stockholders of the Company (excluding
holders of shares of Stock issued by the Company pursuant to the exercise of
options granted under this Plan) within twelve months before or after that
date.  If the Plan is not so approved by the stockholders of the Company, any
options granted under this Plan will be rescinded and will be void.  This Plan
will remain in effect until it is terminated by the Board or the Committee (as
defined hereafter) under section 9 hereof, except that no ISO (as defined
herein) will be granted after the tenth anniversary of the date of this Plan’s
adoption by the Board.  This Plan will be governed by, and construed in
accordance with, the laws of the State of Nevada.



2.
Certain Definitions.



Unless the context otherwise requires, the following defined terms (together
with other capitalized terms defined elsewhere in this Plan) will govern the
construction of this Plan, and of any stock option agreements entered into
pursuant to this Plan:


 
(a)
“10% Stockholder” means a person who owns, either directly or indirectly by
virtue of the ownership attribution provisions set forth in Section 424(d) of
the Code at the time he or she is granted an Option, stock possessing more than
ten percent (10%) of the total combined voting power or value of all classes of
stock of the Company and/or of its subsidiaries;



 
(b)
“1933 Act” means the federal Securities Act of 1933, as amended;



 
(c)
“Board” means the Board of Directors of the Company;



 
(d)
“Called for under an Option,” or words to similar effect, means issuable
pursuant to the exercise of an Option;



 
(e)
“Code” means the Internal Revenue Code of 1986, as amended (references herein to
Sections of the Code are intended to refer to Sections of the Code as enacted at
the time of this Plan’s adoption by the Board and as subsequently amended, or to
any 

 
Healthy Fast Food, Inc. 2011 Stock Option Plan - Page 1 of 12
 
 

--------------------------------------------------------------------------------

 
 


 
 
substantially similar successor provisions of the Code resulting from
recodification, renumbering or otherwise);

 
 
(f)
“Committee” means a committee of two or more Disinterested Directors, appointed
by the Board, to administer and interpret this Plan; provided that the term
“Committee” will refer to the Board during such times as no Committee is
appointed by the Board;



 
(g)
“Company” means Healthy Fast Food, Inc., a Nevada corporation;



 
(h)
“Disability” has the same meaning as “permanent and total disability,” as
defined in Section 22(e)(3) of the Code;



 
(i)
“Disinterested Director” means a member of the Board who is not during the
period of one year prior to his or her service as an administrator of the Plan,
or during the period of such service, granted or awarded Stock, options to
acquire Stock, or similar equity securities of the Company under this Plan or
any similar plan of the Company, other than the grant of a Formula Option
pursuant to section 6(m) of this Plan;



 
(j)
“Eligible Participants” means persons who, at a particular time, are employees,
officers, consultants, or directors of the Company or its subsidiaries;



 
(k)
“Fair Market Value” means, with respect to the Stock and as of the date an ISO
or a Formula Option is granted hereunder, the market price per share of such
Stock determined by the Committee, consistent with the requirements of Section
422 of the Code and to the extent consistent therewith, as follows:



 
(i)
If the Stock was traded on a stock exchange on the date in question, then the
Fair Market Value will be equal to the closing price reported by the applicable
composite-transactions report for such date;



 
(ii)
If the Stock was traded over-the-counter on the date in question and was
classified as a national market issue, then the Fair Market Value will be equal
to the last-transaction price quoted by the NASDAQ system for such date;



 
(iii)
If the Stock was traded over-the-counter on the date in question but was not
classified as a national market issue, then the Fair Market Value will be equal
to the average of the last reported representative bid and asked prices quoted
by the NASDAQ system for such date; and



 
(iv)
If none of the foregoing provisions is applicable, then the Fair Market Value
will be determined by the Committee in good faith on such basis as it deems
appropriate.

 
 
 
Healthy Fast Food, Inc. 2011 Stock Option Plan - Page 2 of 12

 
 

--------------------------------------------------------------------------------

 
 
(l)
“Formula Option” means an NSO granted to members of the Committee pursuant to
section 6(m) hereof;



 
(m)
“ISO” has the same meaning as “incentive stock option,” as defined in Section
422 of the Code;



 
(n)
“Just Cause Termination” means a termination by the Company of an Optionee’s
employment by and/or service to the Company (or if the Optionee is a director,
removal of the Optionee from the Board by action of the stockholders or, if
permitted by applicable law and the by-laws of the Company, the other
directors), in connection with the good faith determination of the Company’s
board of directors (or of the Company’s stockholders if the Optionee is a
director and the removal of the Optionee from the Board is by action of the
stockholders, but in either case excluding the vote of the Optionee if he or she
is a director or a stockholder) that the Optionee has engaged in any acts
involving dishonesty or moral turpitude or in any acts that materially and
adversely affect the business, affairs or reputation of the Company or its
subsidiaries;



 
(o)
“NSO” means any option granted under this Plan whether designated by the
Committee as a “non-qualified stock option,” a “non-statutory stock option” or
otherwise, other than an option designated by the Committee as an ISO, or any
option so designated but which, for any reason, fails to qualify as an ISO
pursuant to Section 422 of the Code and the rules and regulations thereunder;



 
(p)
“Option” means an option granted pursuant to this Plan entitling the option
holder to acquire shares of Stock issued by the Company pursuant to the valid
exercise of the option;



 
(q)
“Option Agreement” means an agreement between the Company and an Optionee, in
form and substance satisfactory to the Committee in its sole discretion,
consistent with this Plan;



 
(r)
“Option Price” with respect to any particular Option means the exercise price at
which the Optionee may acquire each share of the Option Stock called for under
such Option;



 
(s)
“Option Stock” means Stock issued or issuable by the Company pursuant to the
valid exercise of an Option;



 
(t)
“Optionee” means an Eligible Participant to whom Options are granted hereunder,
and any transferee thereof pursuant to a Transfer authorized under this Plan;



 
(u)
“Plan” means this 2011 Stock Option Plan of the Company;

 
 
Healthy Fast Food, Inc. 2011 Stock Option Plan - Page 3 of 12
 
 
 

--------------------------------------------------------------------------------

 
 
 
(v)
“QDRO” has the same meaning as “qualified domestic relations order” as defined
in Section 414(p) of the Code;



 
(w)
“Stock” means shares of the Company’s Common Stock, $0.001 par value;



 
(x)
“Subsidiary” has the same meaning as “Subsidiary Corporation” as defined in
Section 424(f) of the Code;



 
(y)
“Transfer,” with respect to Option Stock, includes, without limitation, a
voluntary or involuntary sale, assignment, transfer, conveyance, pledge,
hypothecation, encumbrance, disposal, loan, gift, attachment or levy of such
Option Stock, including without limitation an assignment for the benefit of
creditors of the Optionee, a transfer by operation of law, such as a transfer by
will or under the laws of descent and distribution, an execution of judgment
against the Option Stock or the acquisition of record or beneficial ownership
thereof by a lender or creditor, a transfer pursuant to a QDRO, or to any decree
of divorce, dissolution or separate maintenance, any property settlement, any
separation agreement or any other agreement with a spouse (except for estate
planning purposes) under which a part or all of the shares of Option Stock are
transferred or awarded to the spouse of the Optionee or are required to be sold;
or a transfer resulting from the filing by the Optionee of a petition for
relief, or the filing of an involuntary petition against such Optionee, under
the bankruptcy laws of the United States or of any other nation.



3.
Eligibility.



The Company may grant Options under this Plan only to persons who are Eligible
Participants as of the time of such grant.  Subject to the provisions of
sections 4(d), 5 and 6 hereof, there is no limitation on the number of Options
that may be granted to an Eligible Participant.


4.
Administration.



 
(a)
Committee.  The Committee, if appointed by the Board, will administer this
Plan.  If the Board, in its discretion, does not appoint such a Committee, the
Board itself will administer this Plan and take such other actions as the
Committee is authorized to take hereunder; provided that the Board may take such
actions hereunder in the same manner as the Board may take other actions under
the Company’s Articles of Incorporation and By-laws generally.



 
(b)
Authority and Discretion of Committee.  The Committee will have full and final
authority in its discretion, at any time and from time to time, subject only to
the express terms, conditions and other provisions of the Company’s Articles of
incorporation, by-laws and this Plan, and the specific limitations on such
discretion set forth herein:

 
 
 
 
Healthy Fast Food, Inc. 2011 Stock Option Plan - Page 4 of 12

 
 

--------------------------------------------------------------------------------

 
 
(i)
to select and approve the persons who will be granted Options under this Plan
from among the Eligible Participants, and to grant to any person so selected one
or more Options to purchase such number of shares of Option Stock as the
Committee may determine;



 
(ii)
to determine the period or periods of time during which Options may be
exercised, the Option Price and the duration of such Options, and other matters
to be determined by the Committee in connection with specific Option grants and
Options Agreements as specified under this Plan;



 
(iii)
to interpret this Plan, to prescribe, amend and rescind rules and regulations
relating to this Plan, and to make all other determinations necessary or
advisable for the operation and administration of this Plan; and



 
(iv)
to delegate all or a portion of its authority under subsections (i) and (ii) of
this section 4(b) to one or more directors of the Company who are executive
officers of the Company, but only in connection with Options granted to Eligible
Participants who are not subject to the reporting and liability provisions of
Section 16 of the Securities Exchange Act of 1934, as amended, and the rules and
regulations thereunder, and subject to such restrictions and limitations (such
as the aggregate number of shares of Option Stock called for by such Options
that may be granted) as the Committee may decide to impose on such delegate
directors.



 
(c)
Limitation on Authority.  Notwithstanding the foregoing, or any other provision
of this Plan, the Committee will have no authority:



 
(i)
to grant Options to any of its members, whether or not approved by the Board;
and



 
(ii)
to determine any matters, or exercise any discretion, in connection with the
Formula Options under section 6(m) hereof, to the extent that the power to make
such determinations or to exercise such discretion would cause one or more
members of the Committee no longer to be “Disinterested Directors” within the
meaning of section 2(i) above.



 
(d)
Designation of Options.  Except as otherwise provided herein, the Committee will
designate any Option granted hereunder either as an ISO or as an NSO.  To the
extent that the Fair Market Value (determined at the time the Option is granted)
of Stock with respect to which all ISOs are exercisable for the first time by
any individual during any calendar year (pursuant to this Plan and all other
plans of the Company and/or its subsidiaries) exceeds $100,000, such option will
be treated as an NSO.  Notwithstanding the general eligibility provisions of
section 3 hereof, the Committee may grant ISOs only to persons who are employees
of the Company and/or its subsidiaries.

 
 
 
Healthy Fast Food, Inc. 2011 Stock Option Plan - Page 5 of 12

 
 

--------------------------------------------------------------------------------

 
 
(e)
Option Agreements.  Options will be deemed granted hereunder only upon the
execution and delivery of an Option Agreement by the Optionee and a duly
authorized officer of the Company.  Options will not be deemed granted hereunder
merely upon the authorization of such grant by the Committee.



5.
Shares Reserved for Options.



 
(a)
Option Pool.  The aggregate number of shares of Option Stock that may be issued
pursuant to the exercise of Options granted under this Plan will not exceed
Seven Hundred Fifty Thousand (750,000) (the “Option Pool”), provided that such
number will be increased by the number of shares of Option Stock that the
Company subsequently may reacquire through repurchase or otherwise.  Shares of
Option Stock that would have been issuable pursuant to Options, but that are no
longer issuable because all or part of those Options have terminated or expired,
will be deemed not to have been issued for purposes of computing the number of
shares of Option Stock remaining in the Option Pool and available for issuance.



 
(b)
Adjustments Upon Changes in Stock.  In the event of any change in the
outstanding Stock of the Company as a result of a stock split, reverse stock
split, stock dividend, recapitalization, combination or reclassification,
appropriate proportionate adjustments will be made in:



 
(i)
the aggregate number of shares of Option Stock in the Option Pool that may be
issued pursuant to the exercise of Options granted hereunder;



 
(ii)
the Option Price and the number of shares of Option Stock called for in each
outstanding Option granted hereunder; and



 
(iii)
other rights and matters determined on a per share basis under this Plan or any
Option Agreement hereunder.  Any such adjustments will be made only by the
Board, and when so made will be effective, conclusive and binding for all
purposes with respect to this Plan and all Options then outstanding.  No such
adjustments will be required by reason of the issuance or sale by the Company
for cash or other consideration of additional shares of its Stock or securities
convertible into or exchangeable for shares of its Stock.



6.
Terms of Stock Option Agreements.



Each Option granted pursuant to this Plan will be evidenced by an agreement (an
“Option Agreement”) between the Company and the person to whom such Option is
granted, in form and substance satisfactory to the Committee in its sole
discretion, consistent with this Plan.  Without limiting the foregoing, each
Option Agreement (unless otherwise stated therein) will be deemed to include the
following terms and conditions:
 
 


Healthy Fast Food, Inc. 2011 Stock Option Plan - Page 6 of 12
 
 

--------------------------------------------------------------------------------

 
 
(a)
Covenants of Optionee.  At the discretion of the Committee, the person to whom
an Option is granted hereunder, as a condition to the granting of the Option,
must execute and deliver to the Company a confidential information agreement
approved by the Committee.  Nothing contained in this Plan, any Option Agreement
or in any other agreement executed in connection with the granting of an Option
under this Plan will confer upon any Optionee any right with respect to the
continuation of his or her status as an employee of, consultant or independent
contractor to, or director of, the Company or its subsidiaries.



 
(b)
Vesting Periods.  Except as otherwise provided herein, each Option Agreement may
specify the period or periods of time within which each Option or portion
thereof will first become exercisable (the “Vesting Period”) with respect to the
total number of shares of Option Stock called for thereunder (the “Total Award
Option Stock”).  Such Vesting Periods will be fixed by the Committee in its
discretion, and may be accelerated or shortened by the Committee in its
discretion.



Unless the Option Agreement executed by an Optionee expressly otherwise provides
and except as set forth herein, the right to exercise an Option granted
hereunder will be subject to the following Vesting Periods, subject to the
Optionee continuing to be an Eligible Participant and the occurrence of any
other event (including the passage of time) that would result in the
cancellation or termination of the Option:


 
(i)
no portion of the Option will be exercisable prior to four (4) months from the
Grant Date set forth in the Option Agreement;



 
(ii)
upon and after the expiration of one (1) year from the Grant Date, the Optionee
may purchase up to one-half of the Total Award Option Stock; and



 
(iii)
the Option will become exercisable on a cumulative basis as to the remaining
half of the Total Award Option Stock, two (2) years from the Grant Date, so that
the Option will have become fully exercisable, subject to the Optionee’s
remaining an Eligible Participant, on the second anniversary of such Grant Date;
and



 
(iv)
such additional vesting periods as may be determined by the Committee in its
sole discretion.



 
(c)
Exercise of the Option.



 
(i)
Mechanics and Notice.  An Option may be exercised to the extent exercisable (1)
by giving written notice of exercise to the Company, specifying the number of
full shares of Option Stock to be purchased and accompanied by full payment of
the Option Price thereof and the amount of withholding taxes pursuant to
subsection 6(c)(ii) below; and (2) by giving assurances satisfactory to the
Company that the shares of Option Stock to be purchased

 
 
 
Healthy Fast Food, Inc. 2011 Stock Option Plan - Page 7 of 12
 
 

--------------------------------------------------------------------------------

 


 
 
upon such exercise are being purchased for investment and not with a view to
resale in connection with any distribution of such shares in violation of the
1933 Act; provided, however, that in the event the Option Stock called for under
the Option is registered under the 1933 Act, or in the event resale of such
Option Stock without such registration would otherwise be permissible, this
second condition will be inoperative if, in the opinion of counsel for the
Company, such condition is not required under the 1933 Act, or any other
applicable law, regulation or rule of any governmental agency.

 
 
(ii)
Withholding Taxes.  As a condition to the issuance of the shares of Option Stock
upon full or partial exercise of an NSO granted under this Plan, the Optionee
will pay to the Company in cash, or in such other form as the Committee may
determine in its discretion, the amount of the Company’s tax withholding
liability required in connection with such exercise.  For purposes of this
subsection 6(c)(ii), “tax withholding liability” will mean all federal and state
income taxes, social security tax, and any other taxes applicable to the
compensation income arising from the transaction required by applicable law to
be withheld by the Company.



 
(d)
Payment of Option Price.  Each Option Agreement will specify the Option Price
with respect to the exercise of Option Stock thereunder, to be fixed by the
Committee in its discretion, but in no event will the Option Price for an ISO
granted hereunder be less than the Fair Market Value (or, in case the Optionee
is a 10% Stockholder, one hundred ten percent (110%) of such Fair Market Value)
of the Option Stock at the time such ISO is granted, and in no event will the
Option Price for an NSO granted hereunder be less than eighty-five percent (85%)
of Fair Market Value.  The Option Price will be payable to the Company in United
States dollars in cash or by check or, such other legal consideration as may be
approved by the Committee, in its discretion.



 
(i)
For example, the Committee, in its discretion, may permit a particular Optionee
to pay all or a portion of the Option Price, and/or the tax withholding
liability set forth in subsection 6(c)(ii) above, with respect to the exercise
of an Option either by surrendering shares of Stock already owned by such
Optionee or by withholding shares of Option Stock, provided that the Committee
determines that the fair market value of such surrendered Stock or withheld
Option Stock is equal to the corresponding portion of such Option Price and/or
tax withholding liability, as the case may be, to be paid for therewith.



 
(ii)
If the Committee permits an Optionee to pay any portion of the Option Price
and/or tax withholding liability with shares of Stock with respect to the
exercise of an Option (the “Underlying Option”) as provided in subsection
6(d)(i) above, then the Committee, in its discretion, may grant to such Optionee
(but only if Optionee remains an Eligible Participant at that time)

 
 
 
Healthy Fast Food, Inc. 2011 Stock Option Plan - Page 8 of 12
 
 

--------------------------------------------------------------------------------

 


 
 
additional NSOs, the number of shares of Option Stock called for thereunder to
be equal to all or a portion of the Stock so surrendered or withheld (a
“Replacement Option”). Each Replacement Option will be evidenced by an Option
Agreement.  Unless otherwise set forth therein, each Replacement Option will be
immediately exercisable upon such grant (without any Vesting Period) and will be
coterminous with the Underlying Option.  The Committee, in its sole discretion,
may establish such other terms and conditions for Replacement Options as it
deems appropriate.

 
 
(e)
Termination of the Option.  Except as otherwise provided herein, each Option
Agreement will specify the period of time, to be fixed by the Committee in its
discretion, during which the Option granted therein will be exercisable, not to
exceed ten years from the date of grant in the case of an ISO (the “Option
Period”); provided that the Option Period will not exceed five years from the
date of grant in the case of an ISO granted to a 10% Stockholder.  To the extent
not previously exercised, each Option will terminate upon the expiration of the
Option Period specified in the Option Agreement; provided, however, that each
such Option will terminate, if earlier:



 
(i)
ninety days after the date that the Optionee ceases to be an Eligible
Participant for any reason, other than by reason of death or disability or a
Just Cause Termination;



 
(ii)
twelve months after the date that the Optionee ceases to be an Eligible
Participant by reason of such person’s death or disability; or



 
(iii)
immediately as of the date that the Optionee ceases to be an Eligible
Participant by reason of a Just Cause Termination.



In the event of a sale or all or substantially all of the assets of the Company,
or a merger or consolidation or other reorganization in which the Company is not
the surviving corporation, or in which the Company becomes a subsidiary of
another corporation (any of the foregoing events, a “Corporate Transaction”),
then notwithstanding anything else herein, the right to exercise all then
outstanding Options will vest immediately prior to such Corporate Transaction
and will terminate immediately after such Corporate Transaction; provided,
however, that if the Board, in its sole discretion, determines that such
immediate vesting of the right to exercise outstanding Options is not in the
best interests of the Company, then the successor corporation must agree to
assume the outstanding Options or substitute therefor comparable options of such
successor corporation or a parent or subsidiary of such successor corporation.


 
(f)
Options Nontransferable.  No Option will be transferable by the Optionee
otherwise than by will or the laws of descent and distribution, or in the case
of an NSO, pursuant to a QDRO.  During the lifetime of the Optionee, the Option
will be

 
 


Healthy Fast Food, Inc. 2011 Stock Option Plan - Page 9 of 12
 
 

--------------------------------------------------------------------------------

 
 
 
 
exercisable only by him or her, or the transferee of an NSO if it was
transferred pursuant to a QDRO.

 
 
(g)
Qualification of Stock.  The right to exercise an Option will be further subject
to the requirement that if at any time the Board determines, in its discretion,
that the listing, registration or qualification of the shares of Option Stock
called for thereunder upon any securities exchange or under any state or federal
law, or the consent or approval of any governmental regulatory authority, is
necessary or desirable as a condition of or in connection with the granting of
such Option or the purchase of shares of Option Stock thereunder, the Option may
not be exercised, in whole or in part, unless and until such listing,
registration, qualification, consent or approval is effected or obtained free of
any conditions not acceptable to the Board, in its discretion.



 
(h)
Additional Restrictions on Transfer.  By accepting Options and/or Option Stock
under this Plan, the Optionee will be deemed to represent, warrant and agree as
follows:




 
(i)
Securities Act of 1933.  The Optionee understands that the shares of Option
Stock have not been registered under the 1933 Act, and that such shares are not
freely tradable and must be held indefinitely unless such shares are either
registered under the 1933 Act or an exemption from such registration is
available.  The Optionee understands that the Company is under no obligation to
register the shares of Option Stock.



 
(ii)
Other Applicable Laws.  The Optionee further understands that Transfer of the
Option Stock requires full compliance with the provisions of all applicable
laws.



 
(iii)
Investment Intent.  Unless a registration statement is in effect with respect to
the sale of Option Stock obtained through exercise of Options granted
hereunder:  (1) Upon exercise of any Option, the Optionee will purchase the
Option Stock for his or her own account and not with a view to distribution
within the meaning of the 1933 Act, other than as may be effected in compliance
with the 1933 Act and the rules and regulations promulgated thereunder; (2) no
one else will have any beneficial interest in the Option Stock; and (3) he or
she has no present intention of disposing of the Option Stock at any particular
time.



 
(i)
Compliance with Law.  Notwithstanding any other provision of this Plan, Options
may be granted pursuant to this Plan, and Option Stock may be issued pursuant to
the exercise thereof by an Optionee, only after there has been compliance with
all applicable federal and state securities laws, and all of the same will be
subject to this overriding condition.  The Company will not be required to
register or qualify Option Stock with the Securities and Exchange Commission or
any State agency, except that the Company will register with, or as required by
local law, file for and secure an

 
 
 
Healthy Fast Food, Inc. 2011 Stock Option Plan - Page 10 of 12
 
 
 

--------------------------------------------------------------------------------

 
 


 
 
exemption from such registration requirements from, the applicable securities
administrator and other officials of each jurisdiction in which an Eligible
Participant would be granted an Option hereunder prior to such grant.

 
 
(j)
Stock Certificates.  Certificates representing the Option Stock issued pursuant
to the exercise of Options will bear all legends required by law and necessary
to effectuate this Plan’s provisions.  The Company may place a “stop transfer”
order against shares of the Option Stock until all restrictions and conditions
set forth in this Plan and in the legends referred to in this section 6(k) have
been complied with.



 
(k)
Notices.  Any notice to be given to the Company under the terms of an Option
Agreement will be addressed to the Company at its principal executive office,
Attention:  Corporate Secretary, or at such other address as the Company may
designate in writing.  Any notice to be given to an Optionee will be addressed
to the Optionee at the address provided to the Company by the Optionee.  Any
such notice will be deemed to have been duly given if and when enclosed in a
properly sealed envelope, addressed as aforesaid, registered and deposited,
postage and registry fee prepaid, in a post office or branch post office
regularly maintained



 
(l)
Other Provisions.  The Option Agreement may contain such other terms,
provisions  and conditions, including such special forfeiture conditions, rights
of repurchase, rights of first refusal and other restrictions on Transfer of
Option Stock issued upon exercise of any Options granted hereunder, not
inconsistent with this Plan, as may be determined by the Committee in its sole
discretion.



 
(m)
Formula Options. On the date on which the Board appoints, or the stockholders of
the Company elect, a person who is not an employee of the Company as a member of
the Board for the first time, such director will be granted a Formula Option to
purchase twenty-five thousand (25,000) shares of Stock. Immediately after the
completion of each annual meeting of the stockholders of the Company, each
member of the Board who is not an employee of the Company will be awarded a
Formula Option to purchase twenty-five thousand (25,000) shares of Stock.
Formula Options will have an Option Price equal to the Fair Market Value of the
Stock as of the date of such grant. Except as otherwise specifically provided in
this section 6(m), the terms of this Plan, including the vesting provisions of
section 6(b), will apply to all Formula Options granted pursuant to this section
6(m).



7.
Proceeds from Sale of Stock.



Cash proceeds from the sale of shares of Option Stock issued from time to time
upon the exercise of Options granted pursuant to this Plan will be added to the
general funds of the Company and as such will be used from time to time for
general corporate purposes.
 


Healthy Fast Food, Inc. 2011 Stock Option Plan - Page 11 of 12
 
 

--------------------------------------------------------------------------------

 
8.
Modification, Extension and Renewal of Options.



Subject to the terms and conditions and within the limitations of this Plan, and
except with respect to Formula Options, the Committee may modify, extend or
renew outstanding Options granted under this Plan, or accept the surrender of
outstanding Options (to the extent not theretofore exercised) and authorize the
granting of new Options in substitution therefor (to the extent not theretofore
exercised).  Notwithstanding the foregoing, however, no modification of any
Option will, without the consent of the holder of the Option, alter or impair
any rights or obligations under any Option theretofore granted under this Plan.


9.
Amendment and Discontinuance.



The Board may amend, suspend or discontinue this Plan at any time or from time
to time; provided that no action of the Board will cause ISOs granted under this
Plan not to comply with Section 422 of the Code unless the Board specifically
declares such action to be made for that purpose and provided further that no
such action may, without the approval of the stockholders of the Company,
materially increase (other than by reason of an adjustment pursuant to section
5(b) hereof) the maximum aggregate number of shares of Option Stock in the
Option Pool that may be issued under Options granted pursuant to this Plan or
materially increase the benefits accruing to Plan participants or materially
modify eligibility requirements for the participants.  Provided, further, that
the provisions of section 6(m) hereof may not be amended more often than once
during any six (6) month period, other than to comport with changes in the Code,
the Employee Retirement Income Security Act, or the rules and regulations
thereunder.  Moreover, no such action may alter or impair any Option previously
granted under this Plan without the consent of the holder of such Option.


10.           Plan Compliance with Rule 16b-3.


With respect to persons subject to Section 16 of the Securities Exchange Act of
1934, transactions under this plan are intended to comply with all applicable
conditions of Rule 16b-3 or its successors under the 1934 Act. To the extent any
provision of the plan or action by the plan administrators fails so to comply,
it shall be deemed null and void, to the extent permitted by law and deemed
advisable by the plan administrators.


11.
Copies of Plan.



A copy of this Plan will be delivered to each Optionee at or before the time he
or she executes an Option Agreement.


 ***
Date Plan Adopted by Board of Directors:                        February 3, 2011
Date Plan Approved by Stockholders:                                April 20,
2011
 
 
Healthy Fast Food, Inc. 2011 Stock Option Plan - Page 12 of 12



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------